Opinion by
Mr. Justice Eagen,
This is an appeal from the refusal of the court below to take off a compulsory nonsuit in an action of trespass.
*138These are the facts out of which the action arose:
The plaintiff-appellant was operating his automobile one afternoon on Wood Street in Wilkensburg Borough, Allegheny County; he pulled over to the extreme right-hand side of the road to park and to pick up a friend; while he knew the wheels thereof were not touching the curb, he thought his automobile was free and clear of the streetcar tracks located in the middle of the street, but this was not so; a portion of his automobile extended out into the roadway partially blocking the pathway of an approaching streetcar; about two minutes later the left rear of the automobile was struck from behind by a streetcar owned by the defendant and operated by one of its employees, resulting in substantial damage to plaintiff-appellant’s vehicle and in serious personal injury to himself.
In entering the compulsory nonsuit, the court below declared plaintiff guilty of contributory negligence as a matter of law on the basis of a violation of the Act of April 29, 1959, P. L. 58, §1021, as amended, 75 P.S. §1021: “No person shall park a vehicle . . ., or permit it to stand . . . upon a highway ... : . . . (13) Where such stopped or parked vehicle would prevent the free movement of a streetcar.”
On appeal, plaintiff raises two questions: (1) Do the facts establish that plaintiff was guilty of contributory negligence as a matter of law? and, (2) Should the court below have submitted the question of whether or not the defendant’s motorman was guilty of wanton misconduct to the jury?
We agree with the court below that the plaintiff, by parking his automobile in a manner which blocked the passage of the streetcar in violation of the Act of 1959, supra, was guilty of such contributory negligence as to bar himself from any recovery grounded upon a theory of “mere” negligence. Violation of this section of The Vehicle Code constitutes negligence per se; Cf. *139Steele v. Peoples Natural Gas Co., 386 Pa. 439, 127 A. 2d 96 (1956); DeLuca v. Manchester Laundry & Dry Cleaning Co., 380 Pa. 484, 112 A. 2d 372 (1955); and, Bricker v. Gardner, 355 Pa. 35, 48 A. 2d 209 (1946). And recovery will be denied to one in violation thereof, if such violation constitutes a proximate cause of the injury: Metz v. Pittsburgh Rys. Co., 135 Pa. Superior Ct. 534, 7 A. 2d 505 (1939).
Rice v. Philadelphia Transportation Co., 394 Pa. 454, 147 A. 2d 627 (1959), and Kurtz v. Philadelphia Transportation Co., 394 Pa. 324, 147 A. 2d 347 (1959), cited by plaintiff-appellant to negate contributory negligence as a matter of law, are distinguishable and in-apposite, as are Dodson v. Philadelphia Transportation Co., 366 Pa. 287, 77 A. 2d 383 (1951), Hinton v. Pittsburgh Rys. Co., 359 Pa. 381, 59 A. 2d 151 (1948), and Wilkerson v. Philadelphia Transportation Co., 167 Pa. Superior Ct. 616, 76 A. 2d 430 (1950). In Kurtz, Dodson, and Hinton, each respective plaintiff found himself stalled upon the streetcar tracks through no fault of his own. In Wilkerson, the plaintiff’s vehicle skidded on slippery pavement (without negligence) into the path of the oncoming streetcar. In each of these cases, the compelling result is that the plaintiff was not guilty of contributory negligence because he did not wilfully block the path of the streetcar, or at least that the manner of his arrival upon a situation of danger was such as to require a jury determination of negligence vel non. In Rice, the plaintiff drove onto the tracks in order to blend into the flow of traffic (at a time when the streetcar was stationary, 150 feet distant, and discharging passengers), but that very flow of traffic prevented his removal from the area of danger. While voluntarily blocking the tracks at inception, the irresistible conclusion is that nonnegligence was predicated upon the involuntary manner in which he was forced to remain there. The only jury question re*140maining was whether he was negligent in attempting to go on his way in the first instance.
In the present case, it is perfectly clear that plaintiff voluntarily assumed a position which in fact blocked, the free passage of the streetcar, and that he remained there voluntarily until the moment of impact. . This is not a situation where the plaintiff was thrust into peril by circumstances beyond his control. Having placed himself in a position of danger in violation of The Vehicle Code, when a position of safety was equally available, plaintiffs recovery for negligent operation of the streetcar is barred by contributory negligence as a matter of law. Cf. Weiner v. Philadelphia Rapid Transit Co., 310 Pa. 415, 165 A. 252 (1933).
Appellant urges upon us the contention that the violation of the present section of The Vehicle Code requires scienter, and that this element is lacking, in that he did not know that he was blocking free passage of the streetcar. In the first place, this contention ignores the very language of the regulatory section involved. That section does not penalize the “knowing obstruction”, but merely the obstruction. Nor is such a result inconsistent with the policy of the section, which is designed to regulate the flow of traffic on public thoroughfares. That the flow is interrupted unknowingly does not in any way alleviate the resulting congestion. Therefore, it is an easy step to conclude that scienter is not an element of the offense as set forth. Furthermore, as applied to negligence vel non, scienter would make the violation even more condemning. We conclude, therefore, that if the violation is a proximate cause of the damage, then it becomes contributory negligence as a matter of law by which recovery is denied.
In regard to proximate cause, assuming the motorman to be “merely” negligent, the language of Metz v. *141Pittsburgh Rys. Co., supra, is particularly applicable, 135 Pa. Superior Ct. at 537, 7 A. 2d at 506: “His act in allowing Ms [vehicle] to stand where it ‘would prevent the free movement of a street car’ concurred with the negligent operation of defendant’s street car, and, together, these independent acts of negligence were the proximate cause of the injury. Without the negligence of either there would have been no injury. Plaintiff’s violation of the statute therefore was an ‘effective’ and ‘efficient’ cause and ‘a substantial factor in bringing about the harm’ barring his right of recovery.” So too, in the present case, had not plaintiff’s automobile been blocking the path of the streetcar, the collision would not have occurred. This is not the case where the statutory violation provided only a passive background upon which the causal negligence unfolded, as in Steele v. Peoples Natural Gas Co., supra, and Nettie road and stop when the streetcar was about 200 Luca v. Manchester Laundry & Dry Cleaning Co., supra. Here, the very act of negligence on plaintiff’s part became an integral factor of the collision. The failure to observe the duty laid down by the statute was every bit as much a proximate cause of the accident as was the failure of the motorman to proceed more cautiously.
Appellant’s final contention raises a closer point, but must likewise be decided in favor of the defendant company. The issue is whether or not there was sufficient evidence to submit the question of defendant’s wanton misconduct to the jury, it having been ruled since Kasanovich v. George, 348 Pa. 199, 34 A. 2d 523 (1943), that contributory negligence is not a defense to a claim based upon wanton misconduct.
In this connection, the testimony of one of plaintiff’s witnesses must be considered. This individual, a passenger in the streetcar, testified that he saw plaintiff’s automobile pull over to the right-hand side of *142feet away; that, at that moment, the motorman was turned around, handing a transfer to a lady passenger to his rear and saying a couple of words to her, and then he turned again to face the front; that the streetcar was traveling at a rate of speed from 18 to 20 miles per hour; and, that when the brakes were finally applied the streetcar was too close to the automobile (or about two streetcar lengths away) to avoid the collision.
In order for the question of wanton misconduct to be a jury question in this case, it was necessary to establish that the motorman realized or at least had knowledge of sufficient facts to cause a reasonable person to realize the perilous position of plaintiff’s automobile for a sufficient period of time before the accident to give him a reasonable opportunity to take means to avoid the collision, and, despite this knowledge, he manifested a reckless disregard of the existing danger and peril. See, Zawacki v. Pennsylvania R. R. Co., 374 Pa. 89, 97 A. 2d 63 (1953); Turek v. Pennsylvania R. R. Co., 369 Pa. 341, 85 A. 2d 845 (1952); Frederick v. Philadelphia Rapid Transit Co., 337 Pa. 136, 10 A. 2d 576 (1940); Restatement, Torts §500; Prosser, Torts §33 (2d ed. 1955). The evidence fails to meet this test.
The automobile was not fully within the path of the streetcar. Only a portion thereof jutted out into the street to obstruct safe clearance for the oncoming trolley. The proof does not disclose how much of the automobile was in the pathway of the trolley, or to what point the obstruction extended. It may well have been that only a small portion thereof was in the path of the “overhang” of the trolley. The evidence, therefore, would not warrant or permit the conclusion that the motorman knew or should have known for a sufficient period of time beforehand that a collision was inevitable, or at what point this conclusion should have *143been reached. While the testimony of the passenger-witness does prove that the motorman at one point turned his attention momentarily from the road ahead, this could support a conclusion of negligent inattention, but not wanton misconduct. Mere inattention or inadvertence is not wantonness. See, Kasanovioh v. George, supra, and Zawacki v. Pennsylvania R. R. Co., supra.
Judgment affirmed.
Mr. Chief Justice Bell concurs in the result.